Beck, J.
No question is made by counsel in this case other than those arising upon the merits. We readily perceive, that great injustice may be done a tax-payer by discriminating assessments, and that unless property, real and personal, is alike assessed at a uniform value throughout the whole county, the burden of taxation will be unequally borne by the citizens. The law doubtless provides a 'remedy in such cases.
But we do not find that the evidence, as disclosed in the record, sustains the plaintiff’s case. Admitting that the directions and instructions given by the board of supervisors to the assessors are contrary to law, yet it does not affirmatively appear, that the real estate of the county was assessed in accordance therewith, or, conceding that the assessment was so made, that plaintiff’s land was valued differently from that of others. The assessors were directed to estimate the value of improvements. It does not appear, that the land and improvements were valued at an unequal rate compared with other property.
The evidence satisfactorily shows, that the assessment of $30,000 for notes and credits was not contrary to law, being a fair valuation of that kind of property owned by plaintiff.
Affirmed.